Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

United States Court of Appeals

For the First Circuit











No. 02-2648



UNITED STATES,



Appellee,



v.



JOSEPH L. HEARN,



Defendant, Appellant.







APPEAL FROM THE UNITED STATES DISTRICT COURT



FOR THE DISTRICT OF NEW HAMPSHIRE



[Hon. Steven J. McAuliffe, 
U.S. District Judge
]







Before



Boudin, 
Chief Judge
,

Lynch and Lipez, 
Circuit Judges
. 









Joseph Hearn
 on brief pro se.

Peter E. Papps
, First Assistant U.S. Attorney, and 
Thomas P. Colantuono
, United States Attorney, on Motion for Summary Affirmance and Memorandum in Support for appellee.












July 8, 2003












Per Curiam
.  Upon a careful review of the judgment dismissing appellant's motion to modify his sentence, and in light of the record and the arguments on appeal, 
the judgment of dismissal is 
affirmed
.

Alternatively, construing appellant's brief as a request for leave to file a second or successive habeas petition, we 
deny
 the request for failure to satisfy the statutory criteria.